Citation Nr: 0703190	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sarcoidosis, to 
include as consequent to claimed asbestos exposure.

3.  Entitlement to service connection for lymphoma of the 
left ischial tuberosity, to include as consequent to claimed 
herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 RO rating decision.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in December 2004.  A transcript 
of that testimony is of record.

The issues on appeal were remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., in December 
2005.

The Board's decision on the issue of service connection for 
hearing loss is set forth below.

In regard to the issue of service connection for sarcoidosis 
and lymphoma of the left ischial tuberosity: the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a decision by the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides. VA disagrees with the Court's decision in Haas 
and is seeking to have that decision appealed to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  That stay was recently affirmed by 
the Court.  See Ribaudo v. Nicholson, No.06-2762 (U.S. Vet. 
App. January 26, 2007).

The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  The present veteran's claims for service connection 
for sarcoidosis and lymphoma fall within that category and is 
accordingly included in the stay.

Once a final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed will be 
resumed.


FINDING OF FACT

The veteran's demonstrated bilateral high-frequency 
sensorineural hearing loss is as likely as not due to his 
exposure to acoustic trauma in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). 

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.  

A March 2003 RO letter prior to the rating decision on appeal 
informed the veteran that in order to establish entitlement 
to service connection, the evidence must show an injury in 
military service or a disease that began or was made worse in 
military service, a current physical or mental disability, 
and a relationship between the current disability and an 
injury, disease, or event during military service.  

The veteran had an opportunity to respond to the March 2003 
letter prior to the issuance of the rating decision in May 
2003.  Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and as been afforded ample 
opportunity to submit information and evidence.

During the pendency of the appeal, the AMC sent follow-up 
letters to the veteran in January 2006 and May 2006 that 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In those letters, the AMC notified the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military records, VA treatment records, and 
records from the Social Security Administration) and is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from non-Federal 
entities.  The AMC letters also provided an updated listing 
of evidence on file and a listing of the types of evidence 
that would support the veteran's claims.  The AMC letters 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content-of-notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents fully 
meeting the VCAA's notice requirements were provided to the 
veteran after the May 2003 rating action on appeal.  However, 
the Board finds that, with respect to this matter, the delay 
in issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3f 1328 (Fed. Cir. 2006).  

In this regard, as indicated above, the AMC letters satisfied 
the VCAA notice requirements and cured any defects in 
previous RO letters.  Thereafter, the veteran had ample 
opportunity to respond prior to the RO's readjudication of 
the claim as reflected in the Supplemental Statements of the 
Case (SSOCs) in October 2006 and November 2006.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this case, the veteran's status is not at issue, and as 
noted above the RO's letter in March 200 advised the veteran 
of the second and third Dingess elements (existence of a 
disability and connection between the veteran's service and 
that disability).  The AMC's letter in May 2006 notified the 
appellant of the last two Dingess elements (degree of 
disability and effective date).  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO has obtained the VA medical 
treatment records, and medical records from those VA and non-
VA medical providers that the veteran identified as 
potentially having relevant records.  The veteran was 
afforded a hearing the Board in December 2004, and a 
transcript of that hearing is of record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  Finally, the Board notes that 
the veteran notified VA in writing in November 2006 that he 
has no further evidence to submit before the Board's 
adjudication of the issues on appeal.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for hearing loss.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  
 
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. §§ 3.303(d), 3.304.  

Service connection requires medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999). 

Alternatively, service connection may be granted for a 
chronic condition, including bilateral hearing loss, which 
becomes manifest to a compensable degree within the first 
year after discharge from military service, even if that 
disability was not identified during military service.  
38 C.F.R. §§ 3.307, 3.309(a). 

Service connection for hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

A VA audiological evaluation in August 2006, which is the 
most recent evaluation of record, noted high-frequency 
audiometry results in the 80 decibel range both ears, which 
meets the VA criteria for hearing disability.  The Board 
accordingly finds that medical evidence shows bilateral 
hearing loss to a disabling degree.  

There is no indication in the veteran's service medical 
records that he had hearing loss during military service.  
His hearing at the time of his separation from service was 
15/15 under the "whispered voice" test.  

There is also no objective evidence showing that this veteran 
had compensable hearing loss within his first year after 
discharge from service.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the veteran's DD Form 214N (Armed Forces Report 
of Transfer or Discharge) shows service as an aviation 
electronics technician aboard the aircraft carrier U.S.S. 
America during the Vietnam War.  The veteran testified that 
his duties aboard ship exposed him to acoustic trauma 
especially during flight operations, which is consistent with 
his military occupational specialty, and the Board 
accordingly finds that acoustic trauma is established.  

As noted, the veteran's current audiometric findings meet the 
regulatory requirements for hearing loss disability for VA 
purposes.  Accordingly, the remaining question under Hensley 
is whether there is a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  

There is no medical opinion of record as to whether or not 
this veteran's bilateral hearing loss is at least as likely 
as not to be due to acoustic trauma, vice aging or other 
intercurrent cause.  However, the veteran's pattern of 
hearing loss (auditory threshold below 40 decibels at 2000 
Hertz and below, but 80 decibels or above at 3000 and 4000 
Hertz) is consistent with acoustic trauma, and there is no 
indication that the veteran was exposed to any significant 
acoustic trauma following his discharge from service.  The 
Board therefore finds that it is at least as likely as not 
that the veteran's hearing loss is due to acoustic trauma in 
service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's hearing loss is due to acoustic trauma in service, 
and that service connection for bilateral hearing loss is 
accordingly warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


